EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Aleksynas on 02/22/2022.

The application has been amended as follows: 

Claims 1, 21 and 22 have been amended as follows: 

An exercise support apparatus capable of supporting exercise taken by a patient during blood purification treatment, the exercise support apparatus comprising: 
an estimation-line-generating device that generates an estimation line representing a course of a parameter regarding changes in circulating blood volume of the patient that is estimated to be observed after the exercise is started, the estimation line being generated after the blood purification treatment is started and from a continuous measurement of the parameter regarding changes in circulating blood volume that is conducted before the exercise is started; 
a first calculating device that calculates a difference or ratio between a measured value of the parameter regarding changes in circulating blood volume of the patient that is acquired 
a first monitoring device that monitors whether or not the difference or ratio calculated by the first calculating device is over a predetermined threshold; [[and]] 
wherein if the difference or ratio calculated by the first calculating device is judged by the first monitoring device to be over the predetermined threshold, the exercise is configured to be stopped or information for stopping the exercise is provided; and
an informing device that provides the information for stopping the exercise or is configured to stop the exercise;
wherein the informing device is configured to be in communication with an exercise device so that upon the first monitoring device indicating the predetermined threshold is exceeded the informing device is configured to forcibly stop the exercise device.

	Claims 21 and 22 are CANCELED. 

ALLOWABILITY NOTICE
Status of the Claims
Applicant's arguments, filed 11/22/2021, have been fully considered.   
Applicants have amended their claims, filed 11/22/2021.
Applicants have amended claim 1.
Applicants have canceled claims 2 and 12.
Applicants have introduced new claims 21 and 22.

Further, Claim 1 has been amended and Claims 21 and 22 have been canceled in an Examiner’s Amendment.
Claims 1, 3-11 and 13-20 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation - 35 USC § 112(f) – Maintained and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a detection device” in claim 14 and claim 20
“an estimation-line-generating device that generates an estimation line…”, in Claim 1;
“a first calculating device that calculates a difference or ratio…”, in Claim 1;
“a first monitoring device that monitors…”, in Claim 1;
“a comparing device that compares a tendency of changes…”, in Claim 3;
“a first judging device capable of judging…”, in Claim 3;
“a storage device that stores the parameter…”, in Claim 8;
“a first determining device that determines…”, in Claim 8;
“a first notifying device that notifies…”, in Claim 8;
“a second calculating device that calculates a difference or ratio…”, in Claim 9;
“a second monitoring device that monitors…”, in Claim 9;
“a second input device…”, in Claim 16; 
“a second determining device that determines…”, in Claim 16;
“an informing device”, in Claim 21
The limitations above are being interpreted as:
“The detection device includes an electrocardiograph, a pulse oximeter, a blood flowmeter, and a body composition monitor”, as stated in para. [0128] of the specification filed on 05/22/2019. 
Elements b-n are being interpreted as reading on and being included in the hemodialysis apparatus 1, as stated in para. [0126], [0134], and [0158] (“some of or all of the foregoing elements included in the hemodialysis apparatus”) of the specification filed on 05/22/2019. One of ordinary skill would recognize that a hemodialysis apparatus would have generic computer components to perform the claimed functions, like CPUs, processors, etc. The specification also states that a display of a hemodialysis apparatus can act as the notifying devices (at least para. [0126]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103 – Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1-2, 5-7, and 15-20, Applicants have argued on page 8 of the Remarks that someone sitting up in bed or taking medication is the same as exercise. The Examiner respectfully disagrees. The instant applications disclosure in para. [0088] discloses that no specific piece of equipment is required, as long as the patient can take exercise, such as stretching. A patient sitting up in bed reads on a patient stretching. 
Applicants have further argued that the combination of references applied teach to stop the device or initiate information for stopping the exercise when the calculated difference or ratio are over a predetermined threshold. The Examiner respectfully disagrees. Both Bissler and Sugoika are capable of an information output being provided to an interface (Bissler, col. 6, lines 3-22), therefore the combination of references teach initiating information to be presented to a user.
However, in view of the Examiner’s Amendment above to further include an informing device configured to be in communication with an exercise device and configured to forcibly stop the exercise device, the 103 rejection of claims 1-2, 5-7, and 15-20 has been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-11, and 12-20 are allowable over the prior art made of record. The closest prior art of record includes Bissler (US 7,785,463), Sugioka (Pub. No. US 2006/0289342), Jeong (“Interactive Biking Exercise (iBikE) Platform …”), and Golebiowski (“A Program of Physical Rehabilitation during Hemodialysis Sessions …”). 
Bissler in view of Sugioka teaches of an exercise support apparatus comprising an estimation-line-generating device that generates an estimation line of a parameter regarding changes in circulating blood volume (col. 10, lines 5-14, col. 10, lines 43-56, and col. 10, lines 57-66), a first calculating device that calculates a different or rate between a measured value and a value of the estimation line (col. 9, lines 6-24) and a first monitoring device that monitors if the difference or ratio is over a predetermined threshold (col. 9, lines 6-44).
Jeong discloses a lower limb pedaling exercise device and program for use during hemodialysis sessions (pg. 1091, section I). Jeong further discloses a program algorithm (Fig. 2) for a patient by collecting information such as speed, distance, exercise time, and calories burned (pg. 1092, section B). Jeong further teaches the exercise can be stopped by clicking the STOP bottom (pg. 1092, section B). 
Golebiowski discloses a program of rehabilitation for dialysis patients (pg. 291, left col. para. 3). Golebiowski further discloses blood pressure and heart rate were monitored during exercise every 15 minutes, and the exercise was terminated if the pulse rate exceeded to certain level (pg. 292, left col., “Exercise during HD”). 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.W.K./Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791